Per Curiam..
The history of the litigation is adequately stated in a previous opinion in the cause by. the same vice-chancellor,' reported in 91 N. J. Eq. 390. As he "there states, .the. equity suit grew out of a judgment at law recovered by the present" appellants against the corporation respondent, and affirmed by this court in 93 N. J. Law 438. After paying the judgment,.the corporation sought-to have the money impounded generally to meet judgments of outside parties, relating to, "the subject-matter, when, and as recovered against the coaporation.
-Such-wholesale.relief the vice-chancellor denied (91 N. J. Eq. 390), saying that-.tiO invoke an. equity, against.the fund the'complainant (respondent here) “must point out with certainty-and definiteness: the " double liability as to amount, and person and establish it by satisfactory proof.” Complainant did not appeal,, but later amended the bill setting up. a specific liability within the terms of the decision, and obtained the decree from which defendant has now appealed. ” "
"We conclude that the" decree should be affirmed, for" the reasons given by the learned vice-chancellor in his second opinion *509(93 N. J. Eq. 70), which, of course, should be read in connection with, and as complementary to, the earlier one reported in 91 N. J. Eq. 390.
For affirmance — -Tiie Chief-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Katzenbach, White, Heppenheimer, Williams, Gardner) Ackerson, Van Buskjrk- — 15. . ...
. For reversal — None.